            Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 1 of 47




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                  Plaintiff,

          vs.                                                                Case Nos. 17-CR-2486,
                                                                             18-CR-930, 18-CR-931
CHASE SMOTHERMON,

                  Defendant.

                               MEMORANDUM OPINION AND ORDER

          THIS MATTER is before the Court on the sentencing of Defendant Chase Smothermon

in case numbers 17-CR-2486, 18-CR-930, and 18-CR-931. The parties agreed to a total sentence

of 40 to 60 years of imprisonment across the three cases as part of Mr. Smothermon’s Rule

11(c)(1)(C) plea agreement in 18-CR-930. See Doc. 223 at 6 in 18-CR-930. The Court then held

Mr. Smothermon’s sentencing hearing on August 26, 27, and 28, 2020. Over the course of the

hearing, it heard testimony from six witnesses: Dr. Simone Viljoen, Dr. David Lisak, Rev. Travis

Rollins, and Crystal Banks for the defense; and Federal Bureau of Investigations (FBI) Special

Agent (SA) Leysha Lopez-Recci and Dr. Renee Sorrentino for the government. See Docs. 327,

328, and 331 in 18-CR-930. The Court also heard victim impact statements from four family

members of victim J.S., argument by the parties, and allocution by Mr. Smothermon. Doc. 331 at

2. After carefully considering all of the evidence presented as well as the sentencing factors set

forth in 18 U.S.C. § 3553(a), the Court accepted the Rule 11(c)(1)(C) plea agreement and

sentenced Mr. Smothermon to 45 years of imprisonment in 18-CR-930, 20 years of imprisonment

in 18-CR-931, and 10 years of imprisonment in 17-CR-2486, to run concurrently. See Doc. 331

at 1 in 18-CR-930; Doc. 136 at 1 in 18-CR-931; and Doc. 80 at 1 in 17-CR-02486.1


1
    The Court announced the specific sentence for each count of conviction, as well as Mr. Smothermon’s

                                                    1
         Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 2 of 47




        Although the Court gave a detailed explanation of its sentences at the August 28 hearing,

it omitted the discussion of Mr. Smothermon’s offense conduct in the interest of time. The Court

will accordingly provide its full sentencing analysis under the § 3553(a) factors in this

memorandum opinion and order. The information referenced herein comes from a number of

sources, including the Presentence Investigation Reports (PSRs) in each of Mr. Smothermon’s

three cases, the exhibits submitted by the parties, and the testimony presented at the three-day

sentencing hearing.

                                            DISCUSSION

        Chase Smothermon is before the Court in case numbers 17-CR-2486, 18-CR-930, and 18-

CR-931. Pursuant to United States v. Booker, 543 U.S. 220 (2005), this Court must consider the

advisory United States Sentencing Guidelines as well as each of the additional factors stated in 18

U.S.C. § 3553(a) in imposing a reasonable sentence that is sufficient, but not greater than

necessary, to comply with the purposes set forth in that section.

        In 17-CR-2486, Mr. Smothermon pled guilty to Count 1 of a one-count indictment charging

him with Distribution of 50 Grams and More of Methamphetamine and Aiding and Abetting, in

violation of 18 U.S.C. § 2 and 21 U.S.C. §§ 841(a)(1) and (b)(1)(A). Doc. 56 at 2 in 17-CR-2486.

        In 18-CR-930, he pled guilty to Counts 1 and 3 of a three-count second superseding

indictment charging him with Conspiracy to Kidnap, in violation of 18 U.S.C. § 1201(c), and

Kidnapping, in violation of 18 U.S.C. § 1201(a)(1). Doc. 223 at 2 in 18-CR-930.

        And in 18-CR-931, he pled guilty to Counts 1–6 of a six-count indictment charging him

with Conspiracy to Distribute Marijuana and Cocaine, in violation of 21 U.S.C. § 846; Possession


conditions of supervised release, at the sentencing hearing. That information will also be included in the
criminal judgments that are forthcoming in each of his three cases. The Court additionally entered a 36-
page written order ruling on all of Mr. Smothermon’s legal and factual objections. See Doc. 79 in 17-CR-
2486, Doc. 329 in 18-CR-930, and Doc. 135 in 18-CR-931. The Court will not repeat that analysis here.

                                                    2
         Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 3 of 47




with Intent to Distribute Marijuana and Aiding and Abetting, in violation of 18 U.S.C § 2 and 21

U.S.C. §§ 841(a)(1) and (b)(1)(C); Possession with Intent to Distribute Cocaine and Aiding and

Abetting, in violation of 18 U.S.C § 2 and 21 U.S.C. §§ 841(a)(1) and (b)(1)(D); Possession of a

Firearm in Furtherance of a Drug Trafficking Crime, in violation of 18 U.S.C. § 924(c); and Felon

in Possession of a Firearm and Ammunition, in violation of 18 U.S.C. § 922(g)(1). Doc. 82 at 2

in 18-CR-931. Mr. Smothermon accepts responsibility.

       The United States Probation Office prepared a Presentence Investigation Report (PSR) in

each of the three cases. The Court adopts the PSRs’ factual findings with the exception of its

rulings on the factual objections raised by Mr. Smothermon, as set forth in the Court’s Sealed

Order on Defendant Chase Smothermon’s Objections. See Doc. 79 in 17-CR-2486, Doc. 329 in

18-CR-930, and Doc. 135 in 18-CR-931.

       In 17-CR-2486, Mr. Smothermon’s Total Offense Level is 29, and his Criminal History

Category is III. The statutorily authorized minimum sentence is 120 months. The advisory

Guidelines imprisonment range for this conviction is therefore 120-135 months.

       In 18-CR-930, Mr. Smothermon’s Total Offense Level is 43, and his Criminal History

Category is III. The advisory Guidelines imprisonment range for this conviction is therefore life

imprisonment.

       In 18-CR-931, Mr. Smothermon’s Total Offense Level is 42, and his Criminal History

Category is II.2 The advisory Guidelines imprisonment range for this conviction is therefore 360

months to life. However, for Count 5, the advisory Guidelines imprisonment range is the

minimum statutory term of imprisonment of 60 months, to run consecutive to all other counts.


2
 Mr. Smothermon’s Criminal History Category is one level lower in 18-CR-931 than in his other two cases
because his convictions in 17-CR-2486 and 18-CR-930 count as expanded relevant conduct not eligible for
criminal history points in 18-CR-931. See Doc. 125 at ¶¶ 53–54 (citing U.S.S.G. §§ 1B1.3(a)(1)(A) and
(a)(2)).

                                                  3
         Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 4 of 47




       Mr. Smothermon entered into a Rule 11(c)(1)(C) plea agreement in 18-CR-930 which

specifies that a sentence of not less than 40 years and not more than 60 years of imprisonment

is the appropriate disposition in all 3 cases. See Doc. 223 in 18-CR-930. The Court accepts the

agreement and is accordingly bound by its stipulated sentencing range.              Fed. R. Crim. P.

11(c)(1)(C).

       In addition to the Sentencing Guidelines, this Court also considers the other factors set

forth in 18 U.S.C. § 3553(a).       This section requires the Court to consider the nature and

circumstances of the offense and the history and characteristics of Mr. Smothermon. It also

requires the Court to impose a sentence that complies with the purposes of sentencing, which

include (1) retribution, (2) deterrence, (3) incapacitation, and (4) rehabilitation. In satisfying these

purposes, the Court is obligated to consider each of the factors outlined in § 3553(a). The Court

has considered each of those factors.

       As to the nature and circumstances of the offenses:

       17-CR-2486

       In October 2016, Pecos Valley Drug Task Force Officers (TFOs) initiated an investigation

into narcotics trafficking at the residence at 910 Sandia in Carlsbad, New Mexico. The TFOs

identified Vanna Eaton as a methamphetamine dealer working out of the 910 Sandia address.

During the investigation, the TFOs utilized a Confidential Informant (CI) to arrange the purchase

of two ounces of methamphetamine from Ms. Eaton.

       On October 18, 2016, the CI arrived at the 910 Sandia residence. The CI was equipped

with audio and video recording devices which captured the encounter. The TFOs also conducted

surveillance on the home during the CI’s contact. At the residence, the CI made contact with Ms.

Eaton and her supplier, later identified as Chase Smothermon. Drug laboratory reports confirmed



                                                   4
         Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 5 of 47




the total weight of the methamphetamine sold by Mr. Smothermon was 54.22 grams of

methamphetamine (actual).

       On October 27, 2016, the CI arranged the purchase of two ounces of methamphetamine

and a quarter ounce of heroin from Mr. Smothermon. In addition, Ms. Eaton and other distributors

were planning to receive a pound of methamphetamine, psychedelic mushrooms, and additional

heroin from Mr. Smothermon. The October 27 transaction never took place. However, on October

29, 2016, the CI met with Mr. Smothermon and observed him to be in possession of two pounds

of methamphetamine and an ounce of heroin. Mr. Smothermon “fronted” the CI 15 grams of

methamphetamine, four ecstasy pills, and five grams of mushrooms. The CI later paid Mr.

Smothermon $540 for the substances he provided up front.

       Mr. Smothermon was again scheduled to bring two pounds of methamphetamine to

distributors in Carlsbad on November 2, 2016. No further information was provided regarding the

November 2, 2016 transaction.

       In summary, Mr. Smothermon lived in Albuquerque and would frequently travel to

Carlsbad to deliver methamphetamine and other controlled substances. On October 18, 2016, Mr.

Smothermon sold 54.22 grams of methamphetamine (actual) to an individual cooperating with law

enforcement.

       18-CR-930

       On or about August 5, 2017, Mr. Smothermon and Mariah Ferry, who was one of Mr.

Smothermon’s girlfriends, discovered that their Albuquerque residence had been burglarized and

money and marijuana had been stolen. Mr. Smothermon enlisted the assistance of Jose Torrez to

identify the culprits. Based on information provided by Torrez, Mr. Smothermon and Ms. Ferry

believed that two individuals, J.S. and M.T., were responsible for the theft. At the time, J.S. was



                                                5
          Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 6 of 47




living in Torrez’s garage in Albuquerque. J.S. was a good friend of Mr. Smothermon, and M.T.

was good friends with J.S.

         Mr. Smothermon asked Mr. Torrez to inform him if M.T. and J.S. returned to Mr. Torrez’s

garage, because Mr. Smothermon sought to inflict significant bodily harm on J.S. and M.T. in

order to teach them a lesson about stealing from him, while also intending to recover his drugs and

money.     Mr. Torrez, who was aware of Mr. Smothermon’s intentions, agreed to let Mr.

Smothermon know when J.S. and M.T. returned. Mr. Smothermon compensated Mr. Torrez for

his assistance.

         In the early morning hours of August 8, 2017, Mr. Torrez alerted Mr. Smothermon that J.S.

was home. Mr. Smothermon and Ms. Ferry drove to Mr. Torrez's house in Ms. Ferry's car where

they confronted J.S. and assaulted him using blunt objects. Ms. Ferry struck J.S. with an object,

possibly the butt of a gun. Mr. Smothermon struck J.S. multiple times in the head. The beating

continued until Mr. Torrez intervened and told Mr. Smothermon to remove J.S. from his property.

J.S., who was bloodied and badly beaten, was loaded into the trunk of Ms. Ferry's car. J.S. was

alive at this point, but his hands, ankles, and mouth were bound with tape.

         Ms. Ferry and Mr. Smothermon drove to a section of land in Albuquerque adjacent to the

home of Mitchell Overhand, an acquaintance of Mr. Smothermon, in order to enlist Mr.

Overhand’s assistance. At that location, they proceeded to use Ms. Ferry’s iPhone to videotape

J.S.’s continued assault, death, and post-mortem mutilation. Specifically, a 36-second video taken

at 6:13 a.m. depicts J.S. in the trunk of Ms. Ferry’s car. He appears severely beaten, his ankles are

bound with duct tape, and he is gasping for breath and moaning. Ms. Ferry asks, “Where is it?”

while she strikes his knees with the back of a hatchet several times. J.S. moans in response.




                                                 6
         Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 7 of 47




       J.S. died in the back of Ms. Ferry’s trunk. Video evidence shows that Mr. Smothermon

and Ms. Ferry then mutilated and dismembered J.S.’s body in a shed on Mr. Overhand’s property

in the early morning of August 8, 2017. Specifically, video from 7:09 a.m. shows Ms. Ferry and

Mr. Smothermon working together to sever J.S.’s penis.          After severing J.S.’s penis, Mr.

Smothermon inserts J.S.’s penis into the portion of J.S.’s throat that had been cut open by Ms.

Ferry in an earlier video. As he does so, Mr. Smothermon says, “Teach you to ruin our vacation.”

Ms. Ferry then says, “A dick in your throat,” and giggles. Video from 7:11 a.m. shows J.S. with

his penis in his mouth. Mr. Smothermon states, “You got your own dick in your mouth.” Mr.

Smothermon asks Ms. Ferry what she wants to do next, and Ms. Ferry responds that she wants to

cut his eyes out. Mr. Smothermon then repositions J.S.’s head, focusing on an incision above the

right eye, and states “What, did you hit him right there with the hatchet, you did, huh?” Ms. Ferry

responds, “Oh, Yeah.”

       Ms. Ferry begins to cut out J.S.’s right eye. She then uses a machete to repeatedly hack

J.S.’s chest, creating a large open wound the length of his torso. As Ms. Ferry strikes his chest

with the machete, Mr. Smothermon says, “Get it girl,” and “That’s it, open him up. Good job.”

Toward the end of the video, Mr. Smothermon says, “You haven’t bonded until you chopped

someone up with your significant other.” Ms. Ferry giggles in response. Finally, a video from

7:14 a.m. shows Ms. Ferry continuing to hack at J.S.’s chest. She states, “motherfuckin,” then

places her foot on J.S.’s chest for leverage while she stabs his chest repeatedly. As she does so,

blood is pushed out through the open gash on J.S.’s throat from where Ms. Ferry had cut it. During

this video, Mr. Smothermon encourages Ferry by stating, “Stab it. Push it down deep… Good job.”

A later photograph shows that J.S.’s nipples were cut off and placed over his eye sockets. At 8:06




                                                7
         Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 8 of 47




a.m., Ms. Ferry’s iPhone was used to make the following internet queries: “best way to decompose

flesh and bone,” and “how to rot down dead bodies: the Tet Zoo Body farm.”

       Several hours later, Mr. Overhand’s girlfriend Corrinn Robertson saw the blood in the shed

and offered to clean up the blood. Together, Mr. Smothermon, Ms. Ferry, Mr. Overhand, and Ms.

Robertson cleaned up the shed where J.S. was mutilated.

       After J.S. was killed, Mr. Smothermon and Ms. Ferry returned to the home of Jose Torrez.

There, the group came up with a plan to cover up their crime by cleaning the crime scenes and

getting rid of evidence. Mr. Torrez then cleaned up the garage on his property where J.S. was

assaulted and abducted.

       Later that same day on August 8, 2017, Mr. Smothermon lured M.T. to his home under the

guise that Mr. Smothermon wanted to purchase marijuana. Mr. Smothermon intended to inflict

bodily harm on M.T. and recover his drugs. M.T., who was unaware of J.S.’s kidnapping and

murder, drove to the house where Mr. Smothermon resided with Ms. Ferry.

       Immediately upon entering Smothermon's house M.T. was assaulted, bound, gagged, and

tortured for hours by Mr. Smothermon, Ms. Ferry, and others, in an effort to determine if M.T. and

J.S. had stolen Mr. Smothermon’s marijuana. During the ordeal, while bound and gagged, M.T.

was shown a photo of a deceased J.S. lying on a blue tarp, surrounded by blood, with his severed

penis in his mouth. The group threatened to do the same to M.T. unless he produced the stolen

drugs. Specifically, at one point, Ms. Ferry held garden sheers in her hand and Mr. Smothermon

threatened to harm M.T., just as they had done to J.S. Again, Ms. Ferry and Mr. Smothermon took

pictures and videos to document their crimes.

       Mr. Overhand, who was present during the ongoing assault and torture of M.T., eventually

put an end to the assault. At Mr. Overhand’s request, Ms. Robertson came to Mr. Smothermon's



                                                8
         Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 9 of 47




home, and she also observed M.T. to be badly beaten and bound. Mr. Overhand then drove M.T.’s

truck, with M.T. still bound in the passenger seat, to Ms. Robertson’s residence while Ms.

Robertson followed in another vehicle. Once at Ms. Robertson’s home, Ms. Robertson wiped

down M.T.’s truck. Ms. Robertson and Mr. Overhand then supplied M.T. with drugs, alcohol, and

food in the hopes of calming him down so he would not go to the police. M.T. was forced to stay

there overnight, but was released the next morning, on August 9, 2017, without further physical

harm.

        That same day, M.T. was admitted to the Lovelace Medical Emergency Room presenting

with injuries due to an assault with a blunt object. He complained of right knee pain and reported

being kicked and punched multiple times, including injury to the head. He reported a brief loss of

consciousness, and two instances of vomiting. He was treated for contusions on his face, forearm,

and knee, a concussion, and post-traumatic headache. A CT scan revealed a left nasal bone

fracture, but no internal brain abnormality. He was prescribed narcotic analgesic (pain) medication

and discharged on the same date with instructions for caring for abrasions and a concussion.

        Later in the evening of August 9, 2017, Mr. Smothermon, Ms. Ferry, and others conspired

to clean up the garage where J.S. was kidnapped, Smothermon’s residence where M.T. was

kidnapped, and the shed where J.S. was mutilated. Some co-conspirators were paid with drugs for

their participation.

        That same evening, Ms. Robertson drove Mr. Overhand to a Rio Rancho gas station, where

Mr. Overhand met up with Mr. Smothermon and Ms. Ferry. Ms. Ferry, Mr. Smothermon, and Mr.

Overhand then traveled in Mr. Smothermon’s pickup truck, with J.S.’s body in the back, and buried

J.S. in a shallow grave in the West Mesa desert, near the Rio Puerco. Ms. Robertson waited behind




                                                9
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 10 of 47




to act as a lookout. J.S.’s body, wrapped in a blue tarp, was later recovered by the Albuquerque

Police Department (APD) from a shallow grave in the desert on September 18, 2017.

       M.T. did not go to the police until three days after his release, after which the APD launched

an investigation into M.T’s kidnapping and J.S.’s disappearance and murder. On August 12, 2017

M.T. went to the police and reported he had been kidnapped, and an officer observed that he was

badly beaten with several swollen limbs, scratches on his left arm, and contusions on the back of

his head. He stated that he had already gone to the hospital. He stated that he was very scared and

was crying during the interview. He reported that on August 8, 2017, he had received a text

message from Mr. Smothermon asking for some marijuana, which M.T. agreed to deliver to Mr.

Smothermon’s residence. Upon arriving at Mr. Smothermon’s residence, M.T. was struck in the

back of the head with a blunt object, which M.T. believed was a baseball bat. While on the ground,

M.T. was continuously hit with blunt objects as well as punched and kicked. M.T. was then picked

up and bound by his hands and feet with duct tape. M.T.’s hands were taped to the front of him

and his feet were bound by his ankles. M.T. stated he was able to observe the individuals in the

room, and he identified them as Mr. Smothermon, Mariah Ferry, Mitchell Overhand, and two other

unidentified males.

       M.T. advised when he was being beaten, he was mainly being watched by Ms. Ferry. When

M.T. would attempt to get up, she would beat M.T. with a stick or a baseball bat. M.T. stated the

beating went on for several hours. During the beating, Mr. Smothermon would yell at M.T. that

he owed him $2,500 worth of drug money. After several hours, M.T. was dragged into another

room where there was a television. M.T.’s head was forcibly held up to view the television, where

M.T. described seeing J.S.’s body lying in the back of a truck. J.S.’s severed penis was in his

mouth and there was blood all around his body. M.T. began to cry and scream, and all the



                                                10
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 11 of 47




individuals started to beat him again. They then placed a gag device into M.T.’s mouth so he

would stop crying and then left M.T. to stare at the picture of J.S. During this time, M.T. was told

he was going to be killed because he was a “loose end.” His family was also threatened. M.T.

stated he continued to be beaten and Mr. Smothermon would pour rubbing alcohol on M.T.’s open

wounds causing them to burn.

       M.T. stated he kept pleading to Mr. Smothermon and the others that he did not know

anything about the money. At this point, Mitchell Overhand yelled “Stop, I believe him.” Mr.

Overhand then made everyone stop beating M.T., and Mitchell’s girlfriend, Corrinn Robertson,

arrived at the residence. Mr. Overhand helped M.T. to his feet but kept him bound. Mr. Overhand

walked M.T. outside and forced him into M.T.’s vehicle. Mr. Overhand then drove to Ms.

Robertson’s townhouse in Northeast Albuquerque. M.T. noticed Ms. Robertson was following

them in a vehicle that had been owned by J.S.

       Once they arrived at the townhouse, Mr. Overhand forced M.T. out of the car and into the

home. M.T. was offered pizza and beer, but stated he just wanted to leave. M.T. was still bound

at this point and Mr. Overhand forced M.T. to eat the food. M.T. indicated Mr. Overhand went

upstairs with Ms. Robertson and he heard them having sex. The couple then came back down the

stairs and injected a drug into their arms, which M.T. believed to be methamphetamine. M.T.

stated Mr. Overhand subsequently forced him back into his vehicle and drove him to an empty lot

near Alameda and Edith Road. Mr. Overhand then wiped down the vehicle with a rag and rubbing

alcohol. Mr. Overhand told M.T., “You have been spared. Don’t talk to the cops.” He then cut

M.T. free from the duct tape and told M.T. to leave. M.T. got into his vehicle and initially drove

home before going to the hospital.




                                                11
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 12 of 47




       An APD Crime Scene Specialist photographed M.T.’s injuries and text messages from Mr.

Smothermon to M.T. In the conversation, Mr. Smothermon continued to threaten M.T. and his

family following the kidnapping. Text messages reflect that Mr. Smothermon made statements

including “you were the only loose end I needed to tie up,” and “I’ll say hello to your mother for

ya.”

       On August 15, 2017, M.T., was interviewed by APD a second time. M.T. elaborated that

he was beaten in the dining room and kitchen area of Smothermon’s residence. M.T. stated that

while he was being beaten and tortured, he started rubbing his head along the wall because an

unknown female was cleaning the blood on the concrete floor so there would be no evidence on

the floor. M.T. later identified Ms. Ferry as the unknown female. M.T. clarified the picture he

saw of J.S. was not on a television but on a computer screen in the dining area. M.T. reported that

Mr. Smothermon told him “Look what we had to do to Skinny.” Skinny is J.S.’s nickname. Mr.

Smothermon also stated, “Skinny went out with three whacks.” M.T. stated Ms. Ferry was also

standing over him with a gardening tool used to cut tree branches and threatened to cut off M.T.’s

penis and fingers. Mr. Smothermon advised M.T. that Ms. Ferry did it to Skinny, and she would

do the same to M.T.

       On August 19, 2017, Mitchell Overhand was taken into custody and interviewed by APD

detectives. He reported that Mr. Smothermon was robbed and believed that “Skinny John” was

selling marijuana that seemed like Mr. Smothermon’s marijuana. Mr. Overhand confirmed J.S.

was living in Torrez’s garage, and that APD had recently raided Torrez’s house.

       Mr. Overhand stated that he was contacted by Mr. Smothermon, who told him he had a

body in a trunk and that it was “Skinny.” Mr. Overhand further said Mr. Smothermon and Ms.

Ferry were all “amped up,” and the body was in the trunk of Ms. Ferry’s car. Mr. Overhand



                                                12
         Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 13 of 47




indicated there was “blood and smell.” He later learned they had moved the body from Ms. Ferry’s

car to Mr. Smothermon’s truck.

         On August 16, 2017 APD detectives obtained an arrest warrant for Mr. Smothermon for

local charges related to the instant offense. Detectives began surveilling Mr. Smothermon’s

residence at Atrisco Ranch Road. During surveillance, detectives observed two men enter the

residence and appear to box items inside and place them into a truck. A traffic stop was conducted

on the truck as it left the residence, and the driver advised that Mr. Smothermon had asked him to

remove items from the residence and take them to Mr. Smothermon at the Staybridge Suites hotel

in Albuquerque, room 401.

         On August 17, 2018, APD arrested Mr. Smothermon at the Staybridge Suites, where Mr.

Smothermon was staying with Mariah Ferry and Cheriee Allaway (another of Mr. Smothermon's

girlfriends). The hotel room had been rented and paid for by Ms. Allaway using a fictitious Ohio

address. Inside the hotel room, law enforcement located approximately 78 grams of cocaine, 1.22

grams of ketamine, 4.8 kilograms of marijuana, a total of $7,616.25, and nine firearms.

         Inside the hotel room, law enforcement also recovered J.S.’s backpack, which contained

J.S.’s laptop computer, wallet, driver’s license and other forms of identification. Although Ms.

Ferry and Ms. Allaway were present in the hotel room, they were not arrested at that time. Mr.

Smothermon and Ms. Allaway were later charged as a result of the drugs and guns seized from the

hotel.

         On August 18, 2017, Mariah Ferry’s vehicle was recovered at Mitchell Overhand’s

residence. Law enforcement located blood and maggots in the trunk of the vehicle. On August

19, 2017, Mr. Smothermon’s pickup truck was seized. Numerous items of evidentiary value were

found in the pickup, including J.S.’s phone and blood evidence. DNA evidence also revealed that



                                               13
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 14 of 47




a man’s athletic shoe found in the bed of the pickup truck was worn by Mr. Smothermon and had

M.T.’s blood on it. Similarly, DNA evidence reflects that a pair of women’s pants worn by Ms.

Ferry had M.T.’s blood on them. A subsequent search of Mr. Smothermon’s residence revealed

an additional 3.4 kilograms of marijuana.

       Mr. Smothermon was interviewed by APD homicide detectives on August 17, 2017. He

initially maintained the lie that he did not know what happened to J.S. He then attempted to falsely

implicate Mitchell Overhand, while continuing to claim that he did not know what happened to

J.S. and denying his involvement in crimes against M.T. For example, Mr. Smothermon claimed

that one night at 4 a.m., Mr. Overhand woke him up, told him where J.S. was, and drove him to

Torrez’s garage where Mr. Smothermon punched J.S. a few times. Mr. Smothermon claimed that

Mr. Overhand then intervened and told Mr. Smothermon to leave, and Smothermon left and

walked home, leaving Mr. Overhand with J.S. Mr. Smothermon claimed he had not seen J.S.

since. When detectives confronted Mr. Smothermon with evidence to the contrary, he doubled

down on his story, saying things such as:

      “I’ve had a couple phone calls from [Overhand], um, asking me to make sure I keep my
       fucking mouth shut…”

      “I, I have already told [Overhand] too, several times, look, man, I don’t know what the
       fuck happened, but I’m not gonna fuckin’ go to jail for your bullshit…”

      “[Overhand]’s had problems with John, like I said, for several, several months…”

       Mariah Ferry was interviewed multiple times by both APD and the FBI, and she gave

multiple conflicting versions of events in which she minimized her own culpability.             Her

statements are not summarized here for brevity, as the Court has already ruled at Ms. Ferry’s

sentencing that her statements were unreliable.




                                                  14
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 15 of 47




       On August 30, 2017, APD SWAT executed a search warrant at the residence of Jose Torrez

in Albuquerque. Mr. Torrez agreed to provide a statement. He stated that Mr. Smothermon asked

him to find out who robbed his house. Mr. Torrez found out that it was M.T. and J.S. Mr. Torrez

said that M.T. and J.S. are always together, so if one was responsible, they were both responsible,

and he advised that M.T. showed up at his house and sold him $1,000 worth of marijuana for $100.

Mr. Torrez recognized the marijuana as Mr. Smothermon’s, and notified Mr. Smothermon of that

information. Mr. Smothermon then gave Mr. Torrez $1,400 and told him it was to “buy dope.”

Mr. Smothermon asked Mr. Torrez to let him know when J.S. returned to Mr. Torrez’s house.

       When J.S. returned, Mr. Torrez called Mr. Smothermon and told him J.S. was in the garage.

Mr. Torrez reported that Mr. Smothermon asked him if he should kill J.S., and Mr. Torrez told

him “no, not over weed.” Mr. Smothermon and Ms. Ferry showed up and Mr. Torrez went to his

room. Mr. Torrez heard yelling and screaming and looked at the video monitor. He saw Ms. Ferry

back her car up into the garage. Mr. Torrez went into the garage and saw J.S. standing in the

garage with blood coming from his head. Mr. Torrez said J.S. asked for his help, but Mr. Torrez

turned his back to him and observed Mr. Smothermon holding a baseball bat. Ms. Ferry was also

present inside the garage. Mr. Smothermon then took J.S. by the back of the shoulder area or

collar of his shirt and guided him to the trunk of Ms. Ferry’s car. Mr. Torrez could hear J.S. yelling

and screaming down the street as they drove away.

       The next day, Mr. Smothermon told Mr. Torrez that J.S. had “expired.” Mr. Torrez stated

that Mr. Smothermon reported he left Ms. Ferry alone with J.S., and when Mr. Smothermon

returned, Ms. Ferry was on top of J.S. with a hatchet, skinning his head.

       Mr. Torrez stated he cleaned up the blood in the garage with bleach and muriatic acid. He

also buried bloody evidence outside the garage in a shallow hole in the ground. Mr. Torrez said



                                                 15
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 16 of 47




he stopped cleaning the shed when he learned J.S. was dead because he thought he was only

cleaning up an “ass kicking,” not a murder.

       Mr. Torrez was interviewed for a second time on May 31, 3018, and this second interview

was conducted by the FBI. He largely reiterated what he had told APD on August 30, 2017, but

he also added that he had observed Ferry strike J.S. in his garage with what appeared to be the butt

of a gun. As she struck J.S., she stated something along the lines of “you ruined my fucking

vacation.”

       On September 12, 2017, APD Detectives arrested Ms. Allaway in reference to an arrest

warrant related to a Bernalillo County case and the charge of Harboring or Aiding a Felon.

Detectives learned that Mr. Smothermon contacted Ms. Allaway through recorded jail calls and

Ms. Allaway agreed to forward information related to the kidnapping of M.T. and the ongoing

missing persons investigation of J.S. to Mariah Ferry, with instructions on what to tell investigating

officers. In a separate recorded jail call, Ms. Ferry is heard telling Mr. Smothermon that she will

contact Ms. Allaway regarding the information of what to say about the case.

       On September 18, 2017, the body of victim J.S., wrapped in a blue tarp, was recovered by

APD from a shallow grave in a rural desert mesa near the Rio Puerco outside of Albuquerque. The

body had undergone severe decomposition. The Office of the Medical Investigator (OMI) Death

Investigation Summary reflects the cause of death to be blunt force injury of the head and incised

wound of the neck. Extensive blunt force trauma and laceration wounds were reported among the

entire body. Excisional wounds of the nipples and the penis were present, and the penis was

severed from the body. Multiple fractured bones were detected throughout the body.

       Although the body had undergone severe decomposition, the injuries to J.S. were consistent

with the video evidence. The original OMI report was conducted without the benefit of the video



                                                 16
         Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 17 of 47




evidence. After the video evidence was recovered, FBI provided the video evidence to the OMI.

The OMI subsequently revised the cause of death to be attributed only to blunt force injury of the

head. Upon review of the video evidence, the OMI concluded that J.S. was likely deceased at the

time Smothermon and Ferry sliced J.S.’s throat open (incised wound to the neck).

        18-CR-931

        On August 16, 2017 APD detectives obtained an arrest warrant for Mr. Smothermon related

to the kidnapping of M.T. Detectives learned that Mr. Smothermon was staying in room number

401 of the Staybridge Suites. Detectives contacted him inside the room and took him into custody.

Ms. Allaway and Ms. Ferry were also located inside the room.

        At the time of his arrest, Mr. Smothermon had $1,020.00 in U.S. currency on his person.

Inside the room, detectives located three sandwich-size baggies containing a white powdery

substance, later determined to be cocaine, hidden inside a trashcan in the bathroom. This substance

was later tested and had net weight of 78.811 grams. Inside the freezer, detectives located a plastic

baggie containing a white crystalline substance later determined to be ketamine. This substance

was tested and had a net weight of 1.228 grams.

        Several baggies and containers containing marijuana were also located in the room

alongside several firearms. Agents found that the amount of cocaine and marijuana seized from

the room is consistent with drug trafficking activity. The amount of drugs, combined with the

manner in which the cocaine was packaged, a digital scale, and a large amount of U.S. currency,

supports that Mr. Smothermon and Ms. Allaway possessed the cocaine, ketamine, and marijuana

with the intent to distribute it.




                                                 17
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 18 of 47




       The detectives located the following amounts of marijuana in the Staybridge Suites

room401:

   •   13.15 net grams in a small baggie located in a purse on the south side of the bed, a
       quart sized baggie in the northeast corner of the bedroom, and a finger portion of a
       glove located in a popcorn bag on the bathroom sink counter;

   •   64 net grams in a large bag north of the television in the living room;

   •   1,578 net grams in four large bags and one small baggie located under the bed;

   •   3,089 net grams of pieces of marijuana plants located in a blue container at the
       south end of the living room; and

   •   127 net grams located in a black bag in the kitchen.

       The detectives also located the following nine firearms in addition to several rounds of

ammunition in the Staybridge Suites room 401:

   •   Colt U.S. Army model 1917 .45 caliber revolver, located in a wooden box in the
       living room;

   •   Colt Mustang XSP model .380 Auto caliber pistol, located in a pink bag belonging
       to Allaway;

   •   Ruger model 22/45 Lite .22LR caliber pistol, located in a wooden box in the living
       room;

   •   Marlin model 60 .22LR caliber rifle, located in a gray comforter in the living room;

   •   Marlin model 60W .22LR caliber rifle, located in a gray comforter in the living
       room;

   •   Gaucha – I.G.A. .410-gauge shotgun, located in a gray comforter in the living room;

   •   Ruger model P95 9mm caliber handgun, located in a pink bag belonging to Ms.
       Allaway;

   •   FN Browning 9mm handgun; and

   •   Allen and Thunder muzzle loader handgun, unknown caliber.




                                                18
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 19 of 47




       The detectives further noted that Mr. Smothermon had been previously convicted of

Aggravated Burglary, a felony offense, and he was therefore restricted from possessing firearms

or ammunition.

       The detectives also located a backpack inside the hotel room containing property belonging

to J.S. They seized three cell phones belonging to Ms. Ferry, Mr. Smothermon, and Ms. Allaway.

They also located several items of equipment later determined to be used in the making of THC

wax. The detectives also located $6,596.25 in U.S. currency in a shoulder bag belonging to Ms.

Allaway. Ms. Allaway reported that this cash was provided to her by her father to facilitate a car

payment, reinvest in her business, and to help in her care of her grandparents. The detectives found

$1,020.00 in U.S. currency on Mr. Smothermon’s person.

       Detectives then executed a search warrant at Mr. Smothermon’s residence and located

more marijuana in addition to several marijuana plants. They also located evidence related to the

kidnapping of M.T., including bloodstains on the walls. The detectives located the following

amounts of marijuana at Mr. Smothermon’s residence:

   •   2,628 net grams of marijuana plants in the backyard;

   •   187 net grams in a bag on the kitchen counter;

   •   94.3 net grams on a table north of the refrigerator;

   •   449 net grams in a cardboard box in the living room; and

   •   125 net grams in the bedroom south of the master bedroom.

       On August 29, 2017 detectives executed a search warrant of a black 1994 Ford belonging

to Enrico Montoya. Inside the vehicle, they located 26.1 net grams of marijuana in a plastic bottle

on the middle console. Mr. Smothermon had enlisted Montoya to move his effects from his Atrisco

Ranch address to the Staybridge Suites hotel.



                                                19
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 20 of 47




       On September 13, 2017, detectives executed a search warrant on Ms. Allaway’s vehicle, a

Red Honda Fit. This search of Ms. Allaway’s vehicle resulted in the discovery of a small amount

of marijuana. The marijuana was tested and resulted in a net weight of 4.43 grams.

       On October 16, 2017, agents executed a search warrant on Ms. Allaway’s cellular phone,

previously located during the search of Staybridge Suites room 401 on August 17, 2017. The

phone contained numerous text messages between Ms. Allaway and other individuals which

involved the negotiation and sale of amounts of marijuana and pills.

       Offense behavior not part of relevant conduct:

       On August 24, 2017, APD detectives obtained a search warrant for a cellphone possessed

by Chase Smothermon. During execution of the search warrant, APD discovered evidence that

the Court has considered but will not identify or elaborate on, as it is not charged conduct.

       As to the history and characteristics of Mr. Smothermon: He is 32 years old. He was

born to Chris Allen Smothermon and Charlotte Darlene Anderson. His parents separated when he

was preschool age. His father lived in Broken Arrow, Oklahoma and his mother lived in Austin,

Texas. Mr. Smothermon moved back and forth between his parents frequently during his

childhood, which was plagued by severe neglect and physical, sexual, and emotional abuse.

       Mr. Smothermon’s parents, Chris and Charlotte, had a very troubled relationship before

Mr. Smothermon was born. Charlotte had struggled with mental illness her whole life and reported

that she was sexually assaulted by different male relatives, beginning at age 5. She has been treated

for psychotic symptoms and mood disorders and has been diagnosed as bipolar. Chris and

Charlotte both drank excessively, used methamphetamine regularly, and resolved their disputes

through domestic violence.       In 1982, Chris was convicted of selling half a gram of

methamphetamine and was sentenced to probation.



                                                 20
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 21 of 47




       Charlotte’s pregnancy with Chase was unplanned, and she has acknowledged that she

continued to drink alcohol throughout most of the pregnancy. Chase reported that his mother

“admitted she never wanted me when she found out she was pregnant with me. She would try to

drown me out with alcohol and drugs and beating her stomach.” He also reported that his mother

was not feeding him after he was born. He reported that his mother said he would not feed, and

she felt like a failure, so she did not seek medical help until Chase lost weight and needed to be

hospitalized. The hospital gave Charlotte formula, but nevertheless Chase related a story of a time

his mom ran out of formula so she went to the store and gave Chase a bunch of chocolate milk,

which made him sick. Charlotte’s sister had to take her to get formula.

       After Chase was born, the family moved to Broken Arrow, Oklahoma, where his father

Chris was ultimately able to stop using drugs with his family’s help. Chris and Charlotte separated

soon after, and Charlotte moved back to Austin with Chase and his older sister, Crystal.

       Charlotte was extremely abusive and neglectful to Chase and Crystal. She engaged in

prostitution to support her drug addiction and was unable to provide for her children’s basic needs.

Chase and Crystal recall not having electricity or running water in their mother’s home and were

typically left unsupervised. They recall sitting in front of a fast food restaurant all day and begging

for food. Chase also recalls eating out of a trashcan and that at times his mother made him steal.

Crystal does not remember a full 24 hours where her mom was present. She was in charge of her

little brother from the time that she was only 9 and he was 3.

       Not only did Charlotte fail to provide for her children’s basic needs, but she also subjected

them to physical, psychological, and sexual abuse – at her own hands, and at the hands of strangers

she allowed into their home. Crystal tearfully recalled “half-naked people, drunk and on drugs,

who couldn’t keep their hands to themselves.” She recalled constantly feeling uncomfortable, and



                                                  21
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 22 of 47




trying to protect Chase by keeping them out of the home as much as possible. At the age of 10,

Crystal felt that she had to be a mother to four-year-old Chase.

       Mr. Smothermon was molested by multiple adults, beginning at age 2. He reported his

first instance of sex at age 4 involving his mother’s boyfriend and his mother. Mr. Smothermon

reported that he walked in on his mom having intercourse with her boyfriend, and she told him to

come over and lay between them while they were having sex. Mr. Smothermon recalled an

instance during which his mother took Polaroid pictures of her boyfriend with his penis in Mr.

Smothermon’s mouth. He also recalled that this boyfriend performed oral sex on him (Mr.

Smothermon). He stated that the boyfriend penetrated him sexually on one occasion, and Mr.

Smothermon was crying and screaming, and then the boyfriend threw him into a cactus.

       Mr. Smothermon’s mother also sexually abused Mr. Smothermon during his early

childhood. He reported that she would frequently perform fellatio on him in the bathroom of their

Austin apartment, and that there were instances when he would shower with his mother and she

would forcefully pull his face into her crotch. She continued sexually abusing him until he was

13 or 14. Not only did Mr. Smothermon report this to Dr. Lisak, but the incest by his mother is

also in the PSR. According the Probation Officer who wrote the PSR, Mr. Smothermon disclosed

the abuse to her when she interviewed him on February 21, 2020.

       In addition to the sexual abuse, Mr. Smothermon endured physical violence and abuse at

the hands of his mother’s boyfriend. He repeatedly assaulted Mr. Smothermon’s mother in front

of her children, and also beat Mr. Smothermon with a homemade bull whip made out of electrical

tape, which Mr. Smothermon has had nightmares and flashbacks about. On one occasion, after

Mr. Smothermon had urinated in his sleep, this boyfriend ripped Mr. Smothermon’s underwear off

and shoved them in his mouth, beat him with the bullwhip, and forced him to wear girls’ underwear



                                                22
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 23 of 47




afterwards.   Mr. Smothermon’s mother began growing his hair out, purchasing him girls’

underwear, and calling him “my second little girl.”

       Mr. Smothermon’s mother introduced him to alcohol at the age of 5 or 6, when she got him

drunk during one of their sexual encounters. She introduced him to methamphetamine when he

was 13. He had to get his stomach pumped for alcohol poisoning at 13.

       Mr. Smothermon also recalled that as a child, he kept “getting caught having sex with

girls… as much as a kindergartener can have sex. They would find me in compromising positions

with a young lady. Never anyone younger, always my own age or older, but that was a constant

problem.”

       Despite the dire circumstances, there was no immediate intervention by a responsible adult.

Mr. Smothermon’s maternal grandmother even called his father, Chris Smothermon, a few months

after Charlotte took the children to Austin, and told him the situation was dire, and that the children

were being exposed to drinking, drugs, and male strangers who engaged in sex acts in front of the

children. Yet somehow Chris was not able to obtain custody of Chase and Crystal for another two

years and the children remained in this terrifying existence.

       Chris Smothermon recalled an instance when he had to go to Texas to get the children

when he was notified that Crystal had been arrested as a juvenile for possession of narcotics and

Charlotte was arrested for vagrancy. Ultimately, he was able to get custody of the children, and

he moved them back to Broken Arrow in 1992.

       Chase’s time at his father’s house was characterized by his stepmother’s cruelty. Chris

worked long hours, so Chase was primarily under the care of his stepmother, Tina, whom he

described as “cold and psychologically abusive.” Crystal described her as “terrible, mean, and

cruel.” Mr. Smothermon struggled with bed-wetting through the age of 13, and Tina would



                                                  23
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 24 of 47




intentionally humiliate him in front of his friends, calling him “Pee-body.” He was made to wear

diapers until he was 13, which was humiliating, and he reported that Tina would bring pampers to

school and give them to him in front of the whole class and say “here, this is in case Chase wets

himself.” Mr. Smothermon reported that at the time, he felt he needed to be treated “like an animal,

like a lower form of humanity.” Tina would often berate the children by telling them they were

“trash” and were destined to wind up like their mother.

       When Mr. Smothermon was in elementary school, he was diagnosed with various learning

disabilities and became hyper-sexual. A neighbor told Chris Smothermon that she found Chase

undressed on top of a little girl, who was also partially clothed. In response, Chris gave Chase a

paddling and told him his actions were not “ok,” but took no further actions. Similarly, Chase’s

third grade teacher told Chris that Chase needed to be evaluated by a mental health provider for

ADD and ADHD.         Chris took Chase took a therapist, but the therapist merely prescribed

medication for ADHD and did not offer counseling or treatment services. In Dr. Viljoen’s 2020

Forensic Evaluation, Dr. Viljoen notes that children exposed to trauma frequently display

emotional and impulsive responses, which are often mistaken as symptoms of ADHD. Dr. Viljoen

therefore concludes that the symptoms Mr. Smothermon may have been displaying at the time–

such as irritability, distractibility, impulsivity, and defiance–are better understood as trauma

responses than ADHD symptoms.

       One day, after Tina removed the door to Crystal’s bedroom as a form of discipline, Crystal

could not stand to be around Tina anymore and decided she would rather live with her sexually

abusive mother. Crystal went to go live with Charlotte, leaving Chase behind in Broken Arrow.

When Chase visited Crystal and Charlotte, Charlotte provided him with alcohol and

methamphetamine. On one occasion, when Chase visited at the age of 13, he reported that his



                                                24
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 25 of 47




mother tried to prostitute him out and made him drink bleach in case he was drug tested. On that

same visit, he reported that his mom’s boyfriend was beating her and Chase tried to fight him, and

the boyfriend got his gun and began shooting off shots. On one occasion, he reports that he woke

up after being high on methamphetamine and his penis was inside of his mother, but when he said

something, she threw him off and made it seem like he had done it, although he was asleep.

       By age 13, Mr. Smothermon began avoiding both his mother’s abusive household in Texas

and his father’s home in Oklahoma. As a result, he became intermittently transient at age 13, and

at age 14 he began hanging out with the “wrong crowd,” drinking alcohol, and cutting class. As a

teenager, Mr. Smothermon also struggled with depression, anger management, post-traumatic

stress disorder (PTSD), violent outbursts, and thoughts of suicide.       During this time, Mr.

Smothermon began committing burglaries of neighborhood homes and cars so that he could obtain

a “thrill.” When Mr. Smothermon was 14 he stopped going to school all together and Tina stated

he was no longer welcome in her home, at which point he became homeless.

       Around age 15, Mr. Smothermon briefly lived with Crystal’s father-in-law, who Mr.

Smothermon reported sexually abused him and demanded sexual favors in return for Mr.

Smothermon living with him. When Mr. Smothermon was 17, he was referred to Oklahoma Child

Welfare Services after he disclosed that when he was 15, his sister’s father-in-law, “Uncle Stan,”

sexually abused him. Mr. Smothermon reported that while he lived with Uncle Stan, Mr.

Smothermon and Uncle Stan would have sexual relations with various girls, ages 14-15, which

would be videotaped. During this time, Mr. Smothermon continued to experience thoughts of

suicide, and he coped with these thoughts by using morphine and hydrocodone pills and smoking

marijuana daily.




                                               25
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 26 of 47




       Mr. Smothermon later reported during his Forensic Evaluation with Dr. Viljoen that “Uncle

Stan” forced himself on Mr. Smothermon, forced Mr. Smothermon to perform oral sex on him,

became violent with him, beat him, continually forced Mr. Smothermon to have sex with him and

video-taped it, and penetrated him and a girl named Amanda. However, the Evaluation indicates

that in a report from the State of Oklahoma Department of Human Services, Mr. Smothermon

reported a sexual abuse allegation against Uncle Stan, in which he reported that he, Uncle Stan,

and his (Mr. Smothermon’s) girlfriends would have sexual relationships that would be video-

taped–but that Mr. Smothermon denied direct sexual contact with Uncle Stan.

       At 15, Mr. Smothermon left Uncle Stan’s house and returned to live with his mother in a

homeless encampment in Austin, Texas. His mother earned money to support herself and her drug

addiction by prostitution, and she required Mr. Smothermon to stand outside her tent or van while

she engaged in sex work. During this time, Mr. Smothermon recalls sleeping outside on a picnic

table and his mother providing him with methamphetamine. Mr. Smothermon began to stay awake

for days at a time because he feared the night terrors that came when he slept.

       When Mr. Smothermon was living with his father in Broken Arrow in 2004 at age 16, the

Oklahoma Department of Human Services received a report that Mr. Smothermon was “out of

control,” was threatening to kill his parents, and was in a sexual relationship with a 34-year-old

woman. Mr. Smothermon was committed to a Youth Habilitation Center. While there, he told

Reverend Rollins about his history of childhood sexual abuse.

       When Mr. Smothermon was released, he went to Carlsbad, New Mexico to live with his

mother and her sister. The day after Christmas in 2005, Charlotte punched Mr. Smothermon in

the face because he had not given her money she needed to pay a debt. Following the fight, Mr.

Smothermon left his aunt’s home. A few days later, on New Year’s Eve, Mr. Smothermon was



                                                26
         Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 27 of 47




charged with a felony auto-burglary. Mr. Smothermon explains that he was cold, homeless, and

drunk when he broke into a vehicle to get warm and sleep for the night, and he also stole some

items inside the vehicle, damaged the stereo, and armed himself with a knife he found inside the

truck.

         A month later, Dr. Will Parsons evaluated Mr. Smothermon to determine if he was

competent to stand trial. Dr. Parsons concluded that Mr. Smothermon was not competent to stand

trial because he suffered from an anxiety disorder, schizophrenia, schizo-affected disorder, and a

personality disorder. Five months later, Mr. Smothermon pled guilty to auto burglary. He was

incarcerated in the New Mexico Department of Corrections after violating the conditions of his

probation and served almost four years in prison. It was during this period of incarceration that he

met and became friends with Mitchell Overhand, and also became addicted to heroin. Following

his release from custody, he was paroled to a family friend in Roswell, but violated his conditions

of supervision and was re-incarcerated.       When he was released in 2011, he relocated to

Albuquerque.

         Mr. Smothermon became involved with the Legacy Church of Albuquerque, where his

paternal uncle was the pastor. Mr. Smothermon threw himself into the life of the church and

remained happy, productive, and drug-free for two years. He was initially employed as a janitor

at the church, but quickly became a youth pastor and a member of the choir. He was married on

December 8, 2012 to Ana Rodriguez Robles. He started his own landscaping business and enrolled

in the Central New Mexico Community College.

         However, the intrusive thoughts and PTSD crept back into Mr. Smothermon’s life, and he

relapsed on drugs. He quit his job at Legacy Church, divorced his wife, stopped attending church,

and began to use large amounts of drugs, as well as selling drugs, engaging in street fighting,



                                                27
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 28 of 47




associating with drug addicts and prostitutes, and engaging in a series of polyamorous

relationships. Mr. Smothermon was deeply immersed in this lifestyle by August of 2017, when

he committed the kidnappings of J.S. and M.T.

       Mr. Smothermon has one daughter, Jaydian Marie Smothermon, age nine, from a previous

relationship with Katie Gotscher. Jaydian was exposed to alcohol and methamphetamine in utero

but did not develop any health complications. At age one, Jaydian was legally adopted by Mr.

Smothermon’s paternal aunt, Iris Smothermon. However, Iris passed away in 2018 at age 63 from

a rapid onset of cancer. Jaydian has since been transferred into the care of Mr. Smothermon’s

cousin and his wife in Texas. Mr. Smothermon has had intermittent contact with Jaydian

throughout her lifetime. However, Iris did not want to tell Jaydian about her biological parents,

so when Mr. Smothermon had contact with Jaydian he was identified as a relative or close family

friend. Mr. Smothermon attempted to contact Jaydian for her birthday and holidays, but he

ultimately began to keep his distance in order to respect his aunt’s wishes.

       Regarding his mental and emotional health, Mr. Smothermon was diagnosed with ADHD

at age nine. He also reported a diagnosis of PTSD based on the childhood abuse and neglect he

endured. He struggled with Enuresis (bed-wetting) through age 13. He also reported being

molested by multiple adult offenders during his early childhood, including his mother.

       A court-ordered forensic psychological evaluation was completed in 2006, and concluded

that Mr. Smothermon was not competent to stand trial at that time. During the evaluation, Mr.

Smothermon reported multiple psychiatric hospitalizations during his youth, and diagnoses of

Bipolar Disorder, PTSD, ADHD, and anger issues. Mr. Smothermon also described an alter ego

named Bryan Adams that Mr. Smothermon would at times turn into, and described experiences

hearing voices for the past year or two that tell him what to do. The evaluation provided the



                                                28
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 29 of 47




following diagnoses: polysubstance dependence, generalized anxiety disorder (with dissociative

features), schizophreniform disorder, rule out schizophrenia (paranoid type), personality disorder

(mixed features). Mr. Smothermon reported experiencing nightmares and extreme anxiety.

       During a clinical assessment conducted by the New Mexico Department of Corrections in

2008, Mr. Smothermon reported that he had attempted to commit suicide many times, but only a

few of them were “serious.” The first time was at age 11, when he started remembering the sexual

abuse he had endured as a young child. He reported that he tried to hang himself, but his father

found him. He also reported that he has self-mutilated in the past. He reported extreme anxiety,

including feeling that something is pushing hard on his chest, that he can’t breathe, that there is

pending danger, his heart racing, and being unable to speak without Seroquel.

       Mr. Smothermon has been prescribed several psychotropic medications throughout his

lifetime, but medical records from the Cibola County Correctional Center reflect that he is not

currently taking any prescribed psychotropic medications. During      the   Forensic   Evaluation

conducted by Dr. Viljoen, Mr. Smothermon reported periods of time where he feels euphoric

without being on drugs that last from a few days to a couple weeks. During these increased energy

periods, he endorsed symptoms including very fast speech, racing thoughts, difficulty

concentrating, increased sexual activity, making unwise business decisions, and “one unfinished

project after another.” He also described reckless behavior including starting fights with “groups

of people… trying to get taken out” and behavior including jumping out of two cars and running

towards a car while drunk and high.

       He reported general difficulty sleeping and nightmares about being molested and having

“very horrible sexual dreams” for as long as he can remember.




                                                29
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 30 of 47




       Mr. Smothermon described times when he is not himself, can be “foaming, frothing at the

mouth” and doesn’t remember periods of time. He reported that he feels unreal or outside of

himself a lot. Mr. Smothermon described seeing a “blinding white circle” in front of him, and he

reported that individuals including Stan and Mariah Ferry have told him that when he gets into a

rage, he would yell or scream about the circle, completing the circle, and “the music.” He also

reports that when he is angry sometimes, he hears “thunderclouds, almost like a symphony” and

he feels powerless and helpless to do anything about it. Mr. Smothermon reported that the only

things that will get rid of the sounds are violent sex, working out, and God.

       Mr. Smothermon reported that when he gets in a depressed or suicidal mode, he doesn’t

feel good unless someone lays hands on him. He also reported body dysmorphic issues concerning

his genitals. He reported an inferiority complex regarding the size of his penis and stated, “it

became an obsession that it was too small.” He stated this concern is linked to his mother making

him wear girls’ underwear and telling him, “If you were a real boy you wouldn’t be able to wear

those.” He stated that he sought out Cheriee Allaway to fill the role of humiliating him and

dominating him during sex. He also reported an ongoing history of suicidal ideation, including

drinking nightly by himself with a gun on the table, trying to get himself “to do it.”

       Dr. Viljoen’s initial diagnostic impressions were as follows: Borderline Personality

Disorder; Compulsive Sexual Behavior Disorder and Body Dysmorphic Disorder, with Good

Insight; PTSD with Dissociative Symptoms; Substance/Medication-Induced Bipolar and Related

Disorder, By History; Body Dysmorphic Disorder, With Good Insight; Other Hallucinogen Use

Disorder (MDMA, LSD, and psilocybin mushrooms), Severe, In a Controlled Environment; Other

(or Unknown) Substance Use Disorder (Bath Salts), Severe, In a Controlled Environment; Alcohol

Use Disorder, Unspecified, In a Controlled Environment; Cannabis Use Disorder, Severe, In a



                                                 30
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 31 of 47




Controlled Environment; and Stimulant Use Disorder, Amphetamine Type, Moderate, In a

Controlled Environment.

       However, in her testimony during the sentencing hearing, Dr. Viljoen explained that she

had changed her diagnosis of Borderline Personality Disorder subsequent to completing her report,

after she reviewed additional materials and spoke with Mr. Smothermon again (for the fourth

time). She changed her diagnosis to a Specified Personality Disorder with Borderline and

Antisocial Traits. She explained that a specified personality disorder results when you combine

two personality traits to form one diagnosis. Characteristics of Borderline Personality Disorder

include having unstable relationships and maladaptive coping–it tends to be more self-destructive,

but can also be destructive towards others. Antisocial personality disorder is characterized by a

lack of regard for social norms, engaging in criminal behavior, impulsivity, lack of remorse, being

indifferent to or rationalizing having hurt, mistreated, or stolen from another person–and tends to

be more destructive towards others. Borderline Personality Disorder and Antisocial Personality

Disorder also have overlapping traits, including anger, aggression, impulsivity, manipulation, and

deceitfulness.

       Regarding the diagnosis of PTSD with Dissociative Symptoms, Dr. Viljoen states in her

report that Mr. Smothermon “endorsed multiple traumatic experiences, including childhood

physical and sexual abuse; witnessing domestic violence; other unwanted or uncomfortable sexual

experience; transportation accident, physical assault, assault with a weapon; serious injury, harm,

or death caused to someone else by himself; witnessing sudden violent death; and witnessing

sudden accidental death. He also endorsed symptoms including intrusion symptoms, persistent

avoidance of stimuli associated with the trauma, negative alterations in cognition and mood that




                                                31
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 32 of 47




are associated with the traumatic event, alterations in arousal and reactivity associated with the

traumatic event, and dissociative symptoms.”

       Regarding the diagnosis of Substance/Medication-Induced Bipolar and Related Disorder,

By History, Dr. Viljoen notes that symptoms relating to manic or hypomanic episodes appear to

occur within the context of significant substance abuse, and it is notable that Mr. Smothermon has

not experienced any manic episodes while incarcerated despite not taking any mood stabilizing

medications.

       Mr. Smothermon also reported an extensive drug abuse history beginning in early

childhood. His mother introduced him to alcohol when he was a very young child–various sources

report under the age of 10 and under the age of 5. He had alcohol poisoning at age 13. He also

began using marijuana and methamphetamine at a young age. Sources are inconsistent about the

exact age, reflecting that he began using marijuana at some point between ages 10 and 16. It was

his mother who introduced him to methamphetamine, and he recalled injecting his mother with

methamphetamine at her instruction. He reported that his last use of methamphetamine was on

the night of the kidnapping. Mr. Smothermon also began to use crack cocaine around age 12 or

13 with his mother. He reported that his last use of cocaine was when he went to prison.

       Although Mr. Smothermon received substance abuse treatment as a juvenile, he always

returned to drug use. Mr. Smothermon reports ongoing methamphetamine and crack cocaine use

throughout his formative years until his adult incarceration. He reported a belief that his extensive

drug use “warped” his mind.” He also reports that he developed a heroin addiction when he was

incarcerated in the New Mexico Department of Corrections; that he used heroin consistently while

in custody; and that when he was discharged, he had developed an addiction to heroin which

required spiritual treatment for him to overcome. During his evaluation with Dr. Viljoen, he



                                                 32
         Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 33 of 47




reported that he was prescribed opiate pain pills when he was 13 or 14 after a car accident and

eventually started to abuse those, buying 8 or 9 morphine tablets a day for most of his childhood.

He also reported that he was prescribed Klonopin and Valium at age 13, and also reported abusing

those prescriptions until age 20 or 21, always in conjunction with alcohol. He reported that he last

used heroin when he was 20 years old and pain pills around age 20 or 21, but he has used Suboxone

four times since being incarcerated, as recently as September of 2019.

        Mr. Smothermon also reported to Dr. Viljoen that he has a serious problem with inhalant

use between the ages of 13 and 20 or 21; that he experimented with PCP when he was younger

and used LSD and psychedelic mushrooms “for years;” that he began using bath salts sometime in

2016, which was when his life “took a real downward departure;” that he used ecstasy daily for

the two years before his arrest on the kidnapping charges; and that he used ketamine “when he

could find it.”

        During Mr. Smothermon’s 2006 psychological evaluation, he reported heavy substance

abuse of marijuana, methamphetamine, PCP, LSD, and psychedelic mushrooms. He reported his

drugs of choice are “speed or hallucinogenics.” His New Mexico Department of Corrections initial

assessment dated January 2008 reflects: “Inmate started drinking at the age of 6 when his mother

got him drunk. He states marijuana is his drug of choice. He also states he has used everything;

acid, mushrooms, PCP, cocaine, and heroin. He says he uses whatever is in front of him…. He

states he only drinks once a month, but that he binges when he is depressed.” Mr. Smothermon

told Dr. Viljoen that his drugs of choice are “weed and hallucinogens and DMT because it takes

you way out to a different reality.”

        When Mr. Smothermon became involved with a church in Albuquerque in approximately

2011, he maintained nearly four years of abstinence from drugs and alcohol, his longest period of



                                                33
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 34 of 47




sobriety. However, his relapse in 2015 led to an immediate and dramatic decline. In the two years

preceding the instant offense, the Mr. Smothermon reported using MDMA, ketamine,

methamphetamine, mushrooms, and marijuana on a daily basis, in addition to oxycodone and

prescription narcotics.   After not sleeping for several days, Mr. Smothermon would often

experience hallucinations.

       At the time of the kidnapping offense, Mr. Smothermon reports being under the influence

of drugs and having not slept in several days. He also reported that in the six months leading up

to the offense, he had reduced his drinking, but in the six months prior to that, “it was malicious

drinking just to get black out drunk,” and he would start the day with “10 mini shooters or a fifth”

and by the end of the day he would be on his third fifth. He stated he could not function without

a beer and had to have a beer or shots in the shower.

       Regarding his educational history, Mr. Smothermon dropped out of high school in Broken

Arrow in the 9th grade. His failure to pass the 9th grade coincided with beginning to get in trouble

for possession of marijuana and his abusive home life, which impacted his academics. Mr.

Smothermon stated that during this time, he “was eating massive amounts of pills” and “was on a

suicide mission.”

       Mr. Smothermon obtained a GED in 2008 while incarcerated in the New Mexico

Department of Corrections. During his period of sobriety, Mr. Smothermon attended Central New

Mexico Community College from 2012 through 2014, working towards an associate degree. Mr.

Smothermon also reported that he is a second-degree black belt in Taekwondo.

       Regarding employment history, Mr. Smothermon was employed as a maintenance laborer

for Legacy Church from 2011-2013. He left this job in order to start his own landscaping business.

From 2014 through 2017, Mr. Smothermon was self-employed performing landscaping and



                                                34
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 35 of 47




maintenance labor.     Mr. Smothermon also reported a sporadic employment history in the

restaurant, fast food, and construction industries.

       In addition to formal employment, Mr. Smothermon reported extensive volunteerism at

Legacy Church between 2011 and 2016. He participated in the church praise and worship team,

youth ministry, various bible study groups and NA/AA groups. He organized special events and

rape prevention seminars, coached special Olympics participants, and coordinated Make-A-Wish

foundation donations. His involvement declined in 2016 after his divorce and after his substance

abuse relapse and estrangement from his daughter. Mr. Smothermon provided significant

donations to Legacy Church, including over $5,000 in 2013, and over $10,000 in 2015.

       At present, Mr. Smothermon’s mother, Charlotte, currently resides in Clovis, New Mexico.

Mr. Smothermon and his sister have not had contact with her in several years. Mr. Smothermon

told Dr. Viljoen that this is because his mother does not want to talk to him. Mr. Smothermon

reported, “I tried to have a relationship with her. I would make the effort to go visit her. I had to

prepare myself; she would get really, really mad. I would go months without talking to her, then

she would Facebook message me. It brought up painful memories… I tried to talk to her and it

never ended well. She would just beat on me. She was a very violent person.”

       Mr. Smothermon’s father, Chris Smothermon, currently resides in Broken Arrow,

Oklahoma, with his wife, Tina. Mr. Smothermon stated that he and his father have a good

relationship, and his father is one of his best friends. He stated that he is nice and respectful

towards his stepmother, which he does for his dad.

       Mr. Smothermon has a maternal half-brother and two paternal stepsisters, with whom he

has limited contact. His older sister, Crystal, now resides in Norman, Oklahoma, and works in the

hemp industry. He speaks with her every week.



                                                 35
           Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 36 of 47




        Mr. Smothermon’s father and sister describe him as kind, considerate, motivated,

ambitious, hard-working, and talented. Upon his release from custody, Mr. Smothermon would

like to either return to Albuquerque or reside with Crystal in Oklahoma. Crystal expressed

unconditional support for Mr. Smothermon and is willing to assist him upon his release from

custody.

        It is very telling that neither parent is here to support their son, even now.3 The Court finds

this consistent with Crystal and Chase’s statements about their parents’ failure to be present as

parents in their lives when they needed them most.

        Mr. Smothermon has a future aspiration of working in the Christian Ministry. While

incarcerated, he has been actively involved in religious activities, including organizing and leading

Bible study groups.        He also described advocating with the facility administration for

implementation of chapel services, an inmate “pay-it-forward” program, requesting 12-step

program resources for inmates, and other related endeavors. Mr. Smothermon plans to continue

his efforts to promote spiritual activities and opportunities for inmates once placed in the Bureau

of Prisons (BOP). The PSR-writer contacted the executive administration at the Cibola County

Correctional Center, which confirmed Mr. Smothermon leads a weekly Bible study group. He

attempted to organize a program to donate inmate crafts to the Make-A-Wish Foundation, but this

project was denied. Mr. Smothermon has also made several requests for religious reading material

and curriculum which have been denied due to security risks.

        Mr. Smothermon submitted numerous character letters to the Court. They are written by

friends from church, family, and inmates that Mr. Smothermon has known for the past few years




3
 This statement refers to the fact that neither of Mr. Smothermon’s parents were present at his sentencing
hearing.

                                                   36
         Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 37 of 47




at Cibola County. The letters describe Mr. Smothermon as selfless and hard-working. In

particular:

   Pastor Steve Smothermon (Mr. Smothermon’s uncle) writes that when Chase came to
    live in Albuquerque, Pastor Smothermon hired him to work at the church. He writes
    that Chase worked hard and showed up on time, and that he also did very well in his
    lawn-care business. He writes that “Chase has had a life that would have driven even
    the greatest person to the extreme.” Pastor Smothermon observes a “tragic trend” in
    Chase’s life: “When Chase was given grace, he did the right things; yet when he was
    among harmful influences and examples, he would return to a dark place.” In his best
    days, with the church, he had a passionate and joyful heart and was generous with his
    time, understanding, and heart. “Yet taking that generosity overboard, it was difficult
    for him to stay away from the people who would harm and influence him wrongly.”
    Pastor Smothermon believes that Chase’s slide into crime was caused by his “naïve
    passion for helping others at all cost to himself led him to hire ex-cons to come work
    for him.” He concludes that Chase was unable to overcome the tragedy that defined
    his childhood, and that he loved to help people but could not help himself. He believes
    Chase can change and repent for what he has done. The Court notes that Pastor
    Smothermon was also not present for Mr. Smothermon at his sentencing.

   Adrian Zamora (Mr. Smothermon’s best friend) met Mr. Smothermon through church and
    describes him as a hard worker, kind, generous, and selfless, volunteering extensively at
    church. He describes how Mr. Smothermon’s separation from his wife caused a lot of turmoil
    within the church as they were both very active in it, and Mr. Smothermon drifted away at that
    time and relied on finding comfort elsewhere with the wrong people. He believes that the
    stress and pressure from working 7 days a week, losing his wife, daughter, and sense of
    belonging in the church caused Chase to lose himself.

   Chris Smothermon (Mr. Smothermon’s father) writes that he is proud of Chase to this day, and
    proud that Chase stands up and protects the less fortunate. He also describes how Chase’s
    Taekwondo teacher was killed in a car accident, and this took a big toll on Chase. He and his
    wife Tina ask for leniency.

   James Gillum (a friend) describes Mr. Smothermon as kind-hearted and describes a time he
    bought flowers for a Walmart door greeter, making her so happy she cried. He describes how
    Mr. Smothermon helped him personally by providing him work at his lawn care business. He
    describes how Mr. Smothermon always thought of others before himself and was a good friend.

   Leroy Jimenez (another friend) describes Mr. Smothermon as a hard-working person who
    always had a soft spot for God. He describes a time when Mr. Smothermon saw a homeless
    man in the street holding a sign that said “hungry,” and Mr. Smothermon bought the man a
    meal and a cold drink–it was second nature to him.

   Matthew Kindle writes that he has known Mr. Smothermon for over six years, including
    employing Mr. Smothermon as a sub-contractor for two years. He states that Mr. Smothermon

                                                37
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 38 of 47




    was his top performer with an excellent work ethic and self-driven attitude who completed all
    work assigned to him. He also writes that shortly after Mr. Smothermon’s arrest, Mr.
    Smothermon asked him to be his spiritual advisor, and Mr. Smothermon has responded well
    to ministry and has never wavered in his desire to redeem his life.

   Multiple inmates describe how Mr. Smothermon has helped them find religion and state that
    he is their “brother in Christ,” is a spiritual inspiration, and has helped them learn that life is
    worth living. For example, Angel Godinez describes Mr. Smothermon as having helped him
    stay away from his depression and suicide, and how to do better in life. Rode Enjady writes
    that when he was first incarcerated at Cibola in 2019, Mr. Smothermon approached him with
    a warm, caring welcome and invited him to attend bible studies. He writes that Mr.
    Smothermon’s attitude and actions are all positive and he has a special ability to express his
    love for God. Others write that Mr. Smothermon provided necessities which they could not
    afford when first arrested. Still others who had never been religious describe how Mr.
    Smothermon helped them not give up hope and turn to god.

    In considering the weight to assign to these character letters, the Court has also considered

evidence of Mr. Smothermon’s conduct while incarcerated, provided by the government. Mr.

Smothermon was found to have handcuff keys inside his person while incarcerated at the

Metropolitan Detention Center in October of 2017. He admitted during a jail call that he found

the handcuff key in court and he took it and put it in his rectum. Mr. Smothermon now objects

that he was falsely accused of possessing the handcuff key–an objection which the Court has

overruled in its written order. Mr. Smothermon also admitted in his August 20, 2020 interview

with Dr. Viljoen that he did in fact have the handcuff key. Next, in August of 2018, Mr.

Smothermon had an altercation with Cibola’s Chaplain, during which Mr. Smothermon raised his

voice, used profanity, and tensed up with his fists clenched, stating “get away or I will give you

some of this.” Additionally, in a handwritten note seized from Mr. Smothermon’s cell in

September of 2017, Mr. Smothermon wrote, “suboxin in Bible – Damn I wish I had that Bible.”

These incidents do demonstrate that Mr. Smothermon continues to struggle.

    With respect to the need for the sentence imposed to reflect the seriousness of the offense,

to promote respect for the law, to provide just punishment for the offense, and to promote



                                                  38
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 39 of 47




public safety: The instant offense involved deeply violent and abhorrent acts, and led to the tragic

death of J.S. J.S.’s family learned of the murder from M.T., who contacted them hysterically upon

being released from being kidnapped. The family encouraged M.T. to go to the police. They then

anxiously waited several weeks before J.S.’s mother assisted law enforcement in finding J.S.’s

body on the mesa using his cellular phone GPS data.

       J.S.’s parents described their experiences having to listen to defense teams and the media

“assassinate J.S.’s character.” They spoke of the “sad reality” that because J.S. has a history of

substance abuse, his murder has been minimized.

       J.S.’s family remembers him as an extremely talented violinist. At his funeral,

approximately 250 people packed into an Albuquerque church and the service went on for several

hours with friends and family recalling their fond memories of him.

       J.S. leaves behind a son, D.S., age 21, who was devastated to learn of his father’s gruesome

murder. The news sent D.S. into a downward spiral for nearly two years, as he struggled to cope

with the details of his father’s death. The family is saddened that D.S. was “robbed of his father.”

Fortunately, D.S. is finally moving forward and has recently begun a successful career outside of

New Mexico.

       According to J.S.’s mother, J.S. had been working for Mr. Smothermon intermittently as

Mr. Smothermon had a landscaping business. J.S.’s son, D.S., had been introduced to Mr.

Smothermon as well. J.S.’s mother believes that Mr. Smothermon had begun recruiting D.S. and

his high school friends to assist him with growing and distributing marijuana. J.S. became

concerned about Mr. Smothermon’s influence on D.S. and was dissuading D.S. from associating

with him. Following J.S.’s murder, the family became so concerned about D.S.’s safety that they

sent him out of state for several weeks until Mr. Smothermon was arrested.



                                                39
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 40 of 47




       Counsel for the government and J.S.’s family both attest that M.T. has been seriously

traumatized by the instant offense. The government also represents that M.T. has outstanding

medical debts as a result of the offense. M.T. described his remaining injuries in testimony from

March of 2018, stating: “Certainly can’t walk right. My head is certainly screwed the f*** up.”

       M.T. also provided a statement to SA Leysha Lopez-Recci on June 25, 2020. In that

statement, he described the crime and its impacts as “the kidnapping torture and psychological

trauma I had to go through and will probably always be going through.” He wrote, “I am or was

a strong man skilled mechanic and certified millworker, now I’m unable to work in either trade

due to the fact I spend 3 to 4 days a week hiding in my room or driving around town in a panic

screaming at whoever is around me that I’m being followed or someone is trying to kill me so I

spend over half my time and [sic] pure fear and that is due to Miss Ferry’s love is [sic] torture.”

He characterizes Ms. Ferry as “the most twisted and evil one of Satan’s Little Helpers” and states

that in his opinion, Ms. Ferry should have been the one to get the most time.

       M.T. continues, “The world lost a beautiful person and broke another Beyond repair on the

day Chase and Mariah decided to play God.” He concludes that J.S. “did nothing to them and

didn’t deserve to die a gruesome death to further their fantasies. I also did nothing to deserve a

lifetime of mental health issues.”

       Regarding the need to promote public safety, the Court is also concerned about Mr.

Smothermon’s propensity towards violence. As the government points out, several instances

demonstrate such a propensity, including:

      Mr. Smothermon had a “to do” list, which contains the statement “Shoot Mariah’s
       Ex-Boyfriend;”

      Mr. Torrez reported that Mr. Smothermon asked Mr. Torrez if he (Smothermon)
       should kill J.S.;


                                                40
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 41 of 47




      Mr. Smothermon physically assaulted Mariah Ferry on at least one occasion,
       resulting in Ms. Ferry driving herself to the emergency room and reporting that she
       was “kicked and punched, and hospital records reflect that Ferry had bruises all
       over her body, bilateral black eyes, left eye swollen shut, and had “battle signs;”

      On February 14, 2017, APD received a call from a counselor with the Digital Arts
       and Technology Academy because 16-year-old D.S. had come to school with a
       black eye given to her by her 29-year-old boyfriend, Mr. Smothermon. The school
       counselor stated that D.S. had been staying with Mr. Smothermon at his residence
       and that he had “made threats to other students that if D.S. leaves him he was going
       to put them in a metal box.” As D.S. was uncooperative, no charges were filed.

      About a week later, on February 23, 2017, Mr. Smothermon was arrested for drug
       possession, contributing to delinquency of a minor, and possession of handgun after
       a road rage incident. D.S. was Mr. Smothermon’s passenger. An eye-witness
       reported that Mr. Smothermon drove his truck onto a curb, exited the truck, pointed
       a revolver-style firearm at the other vehicle and fired two shots in slow succession,
       then got back into his truck and pursued the vehicle down Central Avenue where
       the two vehicles collided. Another eyewitness (whom officers described as heavily
       intoxicated) reported that Mr. Smothermon approached him after the crash,
       threatened him with the firearm, and then the two got into a physical fight. After
       the fight, the eyewitness said he thought he saw Mr. Smothermon give the firearm
       to D.S. before police arrived. Mr. Smothermon was taken to the hospital where he
       threatened medical staff during the visit.

      On April 26, 2017, Mr. Smothermon messaged a woman, stating: “So, so… just
       broke as hell from you and everyone else not keeping there [sic] word and paying
       me. Shot someone a few days ago and launched another guy from a 2 story
       balcony… fucker broke his neck… lol… I made national news headlines (new York
       times) a few weeks ago… stressed really.”

       With respect to deterrence: Mr. Smothermon has a criminal history dating back to when

he was a juvenile. He disclosed a history of contact with the juvenile justice system in Oklahoma

involving marijuana possession and theft. His father confirmed the information, but records of his

juvenile history were no longer available. However, the 2006 Clinical Assessment completed by

the New Mexico Department of Correction indicates that when Mr. Smothermon was 15, he was

in juvenile custody in Oklahoma for holding a police officer hostage while his oldest daughter’s

mother robbed the house.



                                                41
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 42 of 47




       Mr. Smothermon’s first adult conviction was for a 2006 Aggravated Burglary and related

charges when he was 18. This conviction resulted from an incident in which officers stopped Mr.

Smothermon in response to a report of an automobile burglary in progress. Mr. Smothermon gave

a false name (Bryan Adams), was in possession of two large knives, and fled on foot. He was

detained after a foot pursuit, and officers determined that he did not have permission to be in the

vehicle. Mr. Smothermon admitted to taking the vehicle because he wanted the stereo and using

the two knives to break into a lock box in the vehicle. He also admitted to being a drug user and

said that he had taken several prescription medications. The psychological evaluation conducted

after Mr. Smothermon’s arrest indicates that Mr. Smothermon asserted he did not recall the events

leading to these charges, and that he believed one possible reason he did not recall is that he had

been taken over by another personality, “Bryan.”

       Two years later, at age 20, Mr. Smothermon was convicted of Evading after he fled from

officers on foot. The officers had approached him after they received information that Mr.

Smothermon was taking financial advantage of an individual who had been assisting Mr.

Smothermon with his court costs.

       Additionally, in February of 2017, Mr. Smothermon was detained pending an investigation

after a traffic stop in which he and Cheriee Allaway were in a vehicle and officers observed a large

amount of marijuana in separate plastic baggies inside the vehicle. A final list of items located

inside the vehicle included 46 gross grams of mushrooms, 16 pills of an unknown substance, a

black scale, an S&W M&P .380 caliber handgun, a box of .380 caliber bullets, and 466 gross

grams of marijuana. Mr. Smothermon was not charged.

       Mr. Smothermon has been charged in five traffic offenses between 2012 and 2017 and was

charged with Driving While Intoxicated in 2017. The driving while intoxicated charge is still



                                                42
         Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 43 of 47




pending: a warrant was issued after Mr. Smothermon did not appear for his August 29, 2017 court

date.

        Finally, Mr. Smothermon was charged in state cases that were ultimately not prosecuted

due to his federal prosecution in the instant offense. One case that was dismissed was a case from

February of 2017, in which Mr. Smothermon was charged with Contributing to the Delinquency

of a Minor and Possession of a Firearm or Destructive Device by a Felon. This was the case in

which D.S. was the passenger, which the Court has already described.

        With respect to rehabilitation: The Court has heard testimony from two experts regarding

Mr. Smothermon’s prognosis for rehabilitation. Dr. Lisak, a clinical psychologist with an expertise

on the impact of childhood sexual abuse on male victims, testified about the harmful effects of

childhood sexual abuse on individuals, particularly boys and men. Long-term harmful effects

include a core traumatic reaction, internalization of the abuse (which affects sense of self-worth),

and impact on trust and ability to form intimate relationships. He further testified that there are

ways in which boys who are sexually abused are harmed differently than girls. Sexual abuse

renders boys vulnerable and powerless, which is in profound conflict with socialization of boys:

they are expected to be strong and tough, never weak and vulnerable. This leads to feelings of

uselessness, worthlessness, compensatory behavior, and being more likely to get involved in

substance abuse. He also testified that boys are very reluctant to disclose abuse, and minimization

is very common when they do disclose. Men who were abused as boys often don’t disclose until

30s, 40s, 50s, and later. When they do, it is often in bits and pieces.

        Dr. Viljoen, an expert witness in the area of forensic psychology, not only testified during

this hearing but also prepared a Confidential Forensic Evaluation Report which the Court has

reviewed. When Dr. Viljoen asked how the childhood sexual abuse affected him, Mr. Smothermon



                                                 43
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 44 of 47




stated, “I think a better question to ask is how it didn’t affect me. It touched every part of my life.

I thought I was an animal… I was born and made to be hurt and abused. I didn’t have any thought

that I was meant to be loved, that I was meant to have happiness… thought I had done something

wrong and that I deserved to be treated like that.” Mr. Smothermon also expressed to Dr. Viljoen

that he has “thought about trying to find a way to castrate myself.” He expressed feeling “dirty”

and feelings “bad for all the girls that I exposed them to things they wouldn’t be in a normal

relationship.” He recognized that “sex has been for me an unhealthy outlet.” He reflected that

“the more drugs and alcohol I did, the more I had a hard time differentiating the bedroom and real

life. I probably ended up domestic assaulting some people, like a chick asked me to beat her up in

the bedroom and then I would outside the bedroom, not a lot, but…” He denied engaging in sexual

activity that was not consensual, denied having ever engaged in sexual activities with children or

animals, and denied arousal when he observed child or animal pornography.

       He also expressed having “severe abandonment issues,” and said “If a girl tries to break up

with me, I can’t handle it. That’s why I got good at breaking up with girls. So, they can’t… It

would be easier for me to die or if they died than someone leaving me.”

       When asked about what he believes risk factors are for him engaging in criminal behaviors,

he stated drugs, alcohol, being away from God, being with the wrong woman, not being in

counseling, and not taking medications when he needs them. To avoid this risk in the future, he

replied that he will “continue to surrender my life to God in the service of others.”

       Mr. Smothermon expressed remorse about what he did to J.S., stating “What I did was so

bad. Even if he did rob my house, I had no right. I wake up thinking about this every day.” He

stated that he had a “break in reality for just a moment. A moment of weakness.” He described

how J.S. was wearing women’s clothing on the night of the incident, and stated, “All the



                                                  44
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 45 of 47




feminization of my childhood was put on him… Transposing the things… this man was all the

people that betrayed me; he was Stan, he was all those men that abused me. It was like this fucked

up cartoon situation like a fucked up dream like all the dreams I had… I don’t know if it was Bryan

or if it was me completing the circle of violence in my life or it was me on the ground, it was being

done to me.” Mr. Smothermon expressed being ashamed of what he did, and reported that after

the day he saw the video of the mutilation, “I never had sex with another person… I could not do

it. I was impotent for about a year. I couldn’t even masturbate. Every time I did, I would think

about that, even now. I have to think about… like the ocean.”

       In her report, Dr. Viljoen stated that the Screening Version of the Psychopathy Check-List

Revised was administered and Mr. Smothermon’s score was “well below the cutoff for a diagnosis

of psychopathy and did not fall in the range requiring further assessment of Psychopathic

Personality Disorder.” However, in her in-court testimony, she stated that after she received

additional information, it was necessary to score the full PCLR. The scoring of the full PCLR

revealed that Mr. Smothermon has a moderate amount of psychopathic traits but did not meet

criteria for psychopathy.

       In her summary and opinions, Dr. Viljoen explains that “male victims of sexual abuse that

internalize a sense of betrayal by their female abuser have significant difficulties forming,

maintaining, or functioning within adult relationships, have a deep distrust of women, and

experience social isolation.” She opines that Mr. Smothermon believed for a long time that his

only worth was as a sexual object, and so “in order to feel loved and valued, he became obsessed

with sexual interactions.”

       Regarding treatment and prognosis, Dr. Viljoen notes that substance abuse disorders

increase an individual’s likelihood of engaging in criminal activity because substance use



                                                 45
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 46 of 47




undermines judgment, lowers inhibitions, and increases risk of engaging in impulsive or

aggressive behaviors. She explains that “treatment offers the best alternative for interrupting the

criminal justice cycle for offenders with substance abuse and mental health problems. Research

has shown that treatment is effective and people can and do recover from addiction, maintaining

abstinence. Research has also shown that as substance abuse declines, so does criminal behavior.”

        Regarding treatment of Borderline Personality Disorder (BPD) specifically, Dr. Viljoen

emphasizes that research literature shows that the development of BPD is linked to genetic factors

and adverse events during childhood, such as abuse. Forty to seventy percent of patients with BPD

reported a history of sexual abuse–which has led some clinicians to view BPD as a form of chronic

PTSD. Dissociation, a symptom that Mr. Smothermon exhibits, is a common feature of both BPD

and PTSD associated with sexual trauma, especially in men that were sexually abused by their

mothers. Dr. Viljoen notes that “while personality disorders can be more challenging to treat and

have a longer course, people who suffer from personality disorders are equally in need of and can

benefit from appropriate treatment as those with other mental health conditions. For example,

Dialectical Behavioral Therapy is an empirically based treatment that has been found to be highly

effective in treating trauma-based and emotionally dysregulated personality disorders such as

BPD.”

        Dr. Viljoen concludes that Mr. Smothermon “presents with several protective factors that

indicate he is very likely to benefit from trauma informed treatment aimed at addressing his

compulsive behaviors and maladaptive coping strategies.” His strengths and protective factors

include his motivation, good insight into his emotional and behavioral difficulties, desire for

change, desire for a “regular sex life,” positive attitude towards the possibility of personal change,

desire to continue his education in the areas of psychology and divinity, successful history of self-



                                                 46
        Case 1:18-cr-00931-MV Document 137 Filed 09/17/20 Page 47 of 47




employment, and global intellectual functioning in the average range–meaning he possesses the

necessary cognitive abilities to benefit from any treatment modality. Dr. Viljoen also notes that

“promisingly, he reports having close and supportive connections with friends and strong interest

and motivation for treatment.”

       Dr. Viljoen made extensive recommendations for treatment. Her recommendations will be

made conditions of supervision and her report will be provided to treatment providers.

                                           CONCLUSION

       After carefully considering all of the above factors, the Court sentenced Mr. Smothermon

to 45 years of imprisonmendt in 18-CR-930, 20 years of imprisonment in 18-CR-931, and 10 years

of imprisonment in 17-CR-2486, to run concurrently. See Doc. 331 at 1 in 18-CR-930; Doc. 136

at 1 in 18-CR-931; and Doc. 80 at 1 in 17-CR-02486. The criminal judgments containing the

Court’s specific sentence on each count of conviction, as well as Mr. Smothermon’s conditions of

supervised release, will be forthcoming.

         Dated this 17th day of September, 2020.




                                               ______________________________
                                               MARTHA VÁZQUEZ
                                               UNITED STATES DISTRICT JUDGE




                                               47
